208 S.W.3d 353 (2006)
Becky A. THOMPSON, Appellant,
v.
Jared W. FLETCHER, Respondent.
No. WD 66064.
Missouri Court of Appeals, Western District.
December 19, 2006.
Matthew W. Murphy, Columbia, MO, for Appellant.
James C. Spangler, Sedalia, MO, for Respondent.
Before SMART, P.J., EDWIN H. SMITH and HARDWICK, JJ.

ORDER
PER CURIAM.
Becky Thompson appeals from a judgment awarding her $3,000 on a personal injury claim. Upon review of the briefs and the record, we find no error and affirm the judgment. Because a published opinion would have no precedential value, we have provided the parties with a Memorandum explaining the reasons for our decision.
AFFIRMED. Rule 84.16(b).